Exhibit Consolidated Financial Statements of (Unaudited) TITAN TRADING ANALYTICS INC. (A Development Stage Company) April 30, 2008 (expressed in Canadian dollars) Notice to Reader The management of Titan Trading Analytics Inc. is responsible for the preparation of the accompanying interim consolidated financial statements. The interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by management to present fairly the financial position, operating results and cash flows of the Company. These interim financial statements have not been reviewed by an auditor. These interim consolidated financial statements are unaudited and include all adjustments, consisting of normal and recurring items, that management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Dated:June 25, 2008 signed “Kenneth W.
